NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL

                                         OF FLORIDA

                                         SECOND DISTRICT


SAMUEL SINGLETON,                  )
                                   )
           Appellant,              )
                                   )
v.                                 )            Case No. 2D19-293
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed October 11, 2019.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for
Charlotte County; George C. Richards,
Judge.



PER CURIAM.


             Affirmed.


MORRIS, LUCAS, and BADALAMENTI, JJ., Concur.